Citation Nr: 0529782	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to a separate compensable evaluation for 
multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an adverse rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  
In a decision dated October 2004, the Board remanded the 
claims for further development.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by burning, occasional bleeding and some redundant 
tissue in the form of a skin tag, but the hemorrhoids are not 
large or thrombotic and there is no evidence of fissures or 
secondary anemia.

2.  The veteran's service-connected disabilities are 
bilateral high frequency neuro-sensory hearing loss and 
hemorrhoids, each rated as noncompensably disabling. 

3.  The veteran's multiple, noncompensable service-connected 
disabilities do not clearly interfere with the veteran's 
normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).

2.  The criteria for entitlement to a 10 percent evaluation 
based on the veteran's noncompensable service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated May 1970, the RO granted service-
connection for bilateral high frequency neuro-sensory hearing 
loss and hemorrhoids, assigning both noncompensable 
evaluations effective January 1970.  The noncompensable 
evaluations for both service-connected disabilities were 
confirmed in subsequent rating decisions.  The veteran 
appealed that decision and in October 2004, the Board denied 
entitlement to an increased (compensable) evaluation for his 
service-connected hearing loss and remanded the claims for 
entitlement to an increased evaluation for service-connected 
hemorrhoids and entitlement to a separate compensable 
evaluation for multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
for further development.

I.	Increased rating - Entitlement to an increased 
disability evaluation for service-connected hemorrhoids

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

As for pertinent VA rating criteria, 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005) evaluates external or internal 
hemorrhoids.  Specifically, a noncompensable evaluation is 
assigned when there is evidence of mild or moderate 
hemorrhoids; a 10 percent evaluation is assigned when there 
is evidence of large or thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue and evidence of 
frequent recurrences; and a 20 percent evaluation is assigned 
when there is evidence of hemorrhoids with persistent 
bleeding and with secondary anemia or fissures.  

The veteran's service-connected hemorrhoids are currently 
rated as 0 percent under Diagnostic Code 7336.  In evaluating 
the veteran's disability, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  However, as this is not an appeal from the initial 
rating assigned, the Board's focus is primarily on 
contemporaneous evidence of the extent of the disability and 
the functional limitations caused thereby.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.).

The record indicates that a VA compensation and pension (C&P) 
rectum and anus examination was performed in May 2002.  The 
veteran reported +3/10 pain in the hemorrhoidal area every 
few months, particularly when the veteran had diarrhea.  He 
further reported bleeding approximately every month in the 
form of bright red blood on the toilet paper.  Additionally, 
the veteran reported taking Metamucil daily, but denied 
taking suppositories or hot baths.  The VA examiner found 
some skin tags around the anal area at six o'clock.  A rectal 
examination showed found no masses and the stool was a normal 
color.  An anoscopy showed hemorrhoids.  The diagnosis was 
hemorrhoids, operated times two, with residual.

A second VA C&P rectum and anus examination was performed in 
November 2002.  Skin tags were again noted around the six 
o'clock area.  An anoscopy showed hemorrhoids.  The diagnosis 
was hemorrhoids, operated times two, with residual.

The most recent C&P rectum and anus examination was performed 
in April 2005.  At the time of the exam no real active 
hemorrhoids were found, although one small skin tag was 
present.  The veteran reported that he suffers from burning, 
pain, swelling and occasional bleeding from his hemorrhoids.  
He further reported taking Metamucil to prevent becoming 
constipated and bleeding.  He denied symptoms such as 
abscess, anal itching, diarrhea, difficulty passing stool, 
tenesmus, fecal incontinence and perianal discharge.  The VA 
examiner stated that the veteran was not found to have large 
hemorrhoids, fissures or other problems, although some 
redundant tissue in the form of a skin tag was noted.  

The Board finds that a rating higher than the 0 percent 
currently assigned is not warranted.  There is no competent 
medical evidence indicating that the veteran has hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Although 
the veteran has reported occasional bleeding, there is no 
competent medical evidence that any such bleeding has led to 
anemia, and there is no evidence of fissures.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected hemorrhoids.

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hemorrhoid 
disorder.  The veteran describes monthly recurrences of 
hemorrhoidal flare-ups, but does not allege or describe that 
such hemorrhoids are large, thrombotic, irreducible and/or 
that they result in secondary anemia.  The medical 
descriptions of his hemorrhoid disorder more probatively 
establish the absence of persistent bleeding, anemia and 
fissures related to the veteran's hemorrhoid disorder.  There 
is no doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether the veteran's service-
connected hemorrhoids may be rated under other Diagnostic 
Codes relating to the digestive system.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Most of these diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected disability.  

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  He has not been hospitalized 
for his hemorrhoid disorder during the appeal period, and he 
specifically denied that his hemorrhoids caused any job 
problems during his November 2002 VA examination.  
Accordingly, the Board is of the opinion that referral of the 
claim to the Director of Compensation and Pension for 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321(b).

II.	Entitlement to a separate compensable evaluation for 
multiple noncompensable service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, not in combination with any other 
rating.  38 C.F.R. § 3.324 (2005).

As noted above, the veteran is service connected for 
hemorrhoids and bilateral high frequency neuro-sensory 
hearing loss.  The Board has considered the possibility of 
applying a 10 percent rating for these two uncompensable 
service-connected disabilities.  See 38 C.F.R. § 3.324 
(2005).  However, in the veteran's case, the evidence does 
not support assignment of a compensable evaluation pursuant 
to 38 C.F.R. § 3.324.  

The record reveals that the veteran is self-employed and 
repairs computerized lathes in mills for computer firms.  He 
specifically denied job-related problems due to his 
hemorrhoids during his November 2002 VA examination.  
Furthermore, there is no convincing evidence of record to 
show that veteran has obvious limitation in performing his 
regular employment related to his service-connected 
hemorrhoids and bilateral high frequency neuro-sensory 
hearing loss.  Consequently, a compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 3.324.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, letters sent by 
the RO in September 2001, April 2002 and October 2002 advised 
the veteran that the evidence must show an increase in 
severity of the disabling effects of the condition; that the 
evidence must show that the disability more nearly matches 
the next level of severity as described in the evaluation 
criteria; that RO would assist him by providing a C&P 
examination and obtaining VA medical records; that further 
assistance - obtaining other pertinent medical or non-medical 
evidence - would be provided if the veteran provided 
sufficient information about these records to enable it to do 
so; and that the veteran ultimately bears the responsibility 
for substantiating his claim.  Letters sent in November 2004 
and March 2005, subsequent to the Board's remand, also 
fulfilled the duty to notify.

As for the fourth element, the above-mentioned RO letters 
notified the veteran to inform VA about any additional 
evidence for which he wanted RO assistance in obtaining, or 
to send the evidence himself, substantially similar to 
language of the "fourth element."  The November 2004 letter 
advised the veteran "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have additional evidence in your 
possession, please send it to us."  The February 2003 
Statement of the Case cited in full the language of 38 C.F.R. 
§ 3.159(b).  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claims and/or affected the essential 
fairness of the adjudication of the claims.  Additionally, 
neither the veteran nor his representative has pleaded with 
any specificity that a notice deficiency exists in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given three C&P examinations.  The April 2005 VA 
examination report is deemed adequate for rating purposes.  
The RO obtained the veteran's VA medical records and his 
written statements, and associated them with the claims 
folder.  Again, the veteran had notice of the status of his 
claim and opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development of his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.




ORDER

A compensable disability evaluation for service-connected 
hemorrhoids is denied.

A 10 percent rating for multiple, noncompensable service-
connected disorders, under 38 C.F.R. § 3.324, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


